Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Mark Ruberto, on August 04, 2022. The application has been amended as follows: 

3.	in the claims: 

	Please Rewrite the Claims as follow:

(Currently Amended) A method
	installing, in a plurality of access points communicating over a computing network, a plurality of security policy software agents to be executed by the plurality of access points;
		wherein the plurality of security policy software agents is configured to utilize a plurality of device-specific access communication rules to manage a plurality of registered devices that communicate over the computing network;
	wherein the plurality of device-specific access communication rules is configured to determine when to allow or reject at least one new device to be connected to communicate in the computing network;
	receivinga first security policy software agent of a first access point from the plurality of access pointsthe at least one new device requesting to communicate in the computing network;
	defining, by the first security policy software agent, based at least in part on the communication request and the plurality of device-specific access communication rules, at least one new device-specific access communication rule that determines when to: 	
register the at least one new device in the plurality of registered devices to communicate in the computing network, or 
reject the at least one new device to communicate in the computing network; and
automatically sending, by [[a]] the first security policy software agent the at least one new device-specific access communication rule to each other security policy software agent in each other  in the computing network to update each other security policy software agent with the at least one new device-specific access communication rule;

wherein the plurality of device-specific access communication rules comprises at least one condition to maintain a communication session in the computing network between a first registered device and a second registered device of the plurality of registered devices;
wherein the first registered device is in communication with the first access point and the second registered device is in communication with a second access point from the plurality of access points; 
inspecting, by the first security policy software agent, communication packets from the first registered device to the second registered device;
inspecting, by a second security policy software agent of the second access point, communication packets from the second registered device to the first registered device; 
maintaining, by the first security policy software agent and the second security policy software agent, the communication session when the inspected communication packets adhere to the at least one condition; and
terminating, by the first security policy software agent and the second security policy software agent, the communication session when the inspected communication packets violate the at least one condition.

(Cancelled).

(Currently Amended) The method of claim 1, wherein the plurality of device-specific access communication rules comprises an IP addressa MAC address a protocoltype, a type of device, a time, a date, or any combination thereof.

(Currently Amended) The method of claim 1, wherein registered devices is an Internet of Things (IoT) device.

(Cancelled) 

(Currently Amended) The method of claim [[5]]1, wherein the computing 

(Currently Amended) The method of claim 6, wherein each security policy software agent of each access point comprises at least one routing protocol; and further comprising:	
selecting, by the first security policy software agentdata traffic route through at least one access point of the plurality of access points for the communication session in accordance with [[a]] the at least one routing protocol,
determining, by the first security policy software agentdata traffic route is unavailable for communication between the first registered device and the second registered device with communication packet inspection;
identifying, by the first security policy software agentfrom the plurality of access points not in the selected data traffic route that is available for the communication, and
modifying, by the first security policy software agentdata traffic route to pass through the third access point.

(Currently Amended) The method of claim 7, further comprising[[,]] verifying, by the first security policy software agentmodified data traffic route s a data traffic load within the computer mesh network 

(Currently Amended) The method of claim 7, wherein data traffic route is unavailable for the communication when data traffic route are below a predefined threshold.

(Currently Amended) The method of claim [[8]] 7, wherein the determining that the at least one access point from the selected data traffic route is unavailable for communication is based on a data traffic load through the at least one access point from the selected data traffic route.

(Currently Amended) A system 
	a plurality of access points configured to communicate over a computing network;
	a plurality of security policy software agents configured to utilize a plurality of device-specific access communication rules to manage a plurality of registered devices that communicate over the computing network;
		wherein the plurality of security policy software agents is installed in the plurality of access points and to be executed by the plurality of access points;
	wherein plurality of device-specific access communication rules is configured to determine when to allow or reject at least one new device to be connected to communicate in the computing network;
	
	wherein a first security policy software agent from the plurality of security policy software agents of a first access point of the plurality of access points
	receivenew device requesting to communicate in the computing network; 
	define based at least in part on the communication request and the plurality of device-specific access communication rules, at least one new device-specific access communication rule that determines when to:
register the at least one new device in the plurality of registered devices to communicate in the computing network, or 
reject the at least one new device to communicate in the computing network; and
	automaticallythe at least one new device-specific access communication rule to each other security policy software agent in each other  in the computing network to update each security policy software agent with the
		new device-specific access communication rule[[.]];
	wherein a first registered device of the plurality of registered devices is in communication   with the first access point and a second registered device of the plurality of registered devices is in communication with a second access point from the plurality of access points;
wherein the plurality of device-specific access communication rules comprises conditions to maintain a communication session in the computing network between the first registered device and the second registered device;
	wherein the first security policy software agent is further configured to inspect communication packets from the first registered device to the second registered device;
	wherein the second security policy software agent of the second access point is further configured to inspect communication packets from the second registered device to the first registered device; 
wherein the first security policy software agent and the second security policy software agent are configured to maintain the communication session when the inspected communication packets adhere to the conditions; and 
wherein the first security policy software agent and the second security policy software agent are configured to terminate the communication session when the inspected communication packets violate the conditions.


(Cancelled). 

(Currently Amended) The system of claim 11, wherein the plurality of device-specific access communication rules comprises an IP addressa MAC address a protocol type, a type of device, a time, a date, or any combination thereof.

(Currently Amended) The system of claim 11, wherein registered devices is an Internet of Things (IoT) device.

(Cancelled) 

(Currently Amended) The system of claim [[15]]11, wherein the computing 

(Currently Amended) The system of claim 16, wherein each security policy software agent of each access point comprises at least one routing protocol; and
wherein the first security policy software agent
select a data traffic route through at least one access point of the plurality of access points for the communication session in accordance with [[a]] the at least one routing protocol,
determine that at least one access point from the selected data traffic route is unavailable for communication between the first registered device and the second registered device with communication packet inspection,
identify a third access point from the plurality of access points not in the selected data traffic route that is available for the communication, and
modify the data traffic route to pass through the third access point.

(Currently Amended) The system of claim 17, where in the first security policy software agent that the modified data traffic route s a data traffic load within the computer mesh network 

(Currently Amended) The system of claim 17, security policy software agent data traffic route is unavailable for the communication when data traffic route are below a predefined threshold.

(Currently Amended) The system of claim [[18]] 17, wherein the first security policy software agent data traffic route is unavailable for communication based on a data traffic load through the at least one access point from the selected data traffic route.

(New) The method according to claim 1, further comprising enforcing, by each updated security policy software agent, the at least one new device-specific access communication rule.

(New) The system according to claim 11, wherein each updated security policy software agent is configured to enforce the at least one new device-specific access communication rule.

(New) The method according to claim 1, wherein the defining of the at least one new device-specific access communication rule comprises generating the at least one new device-specific access communication rule by the first security policy software agent.

(New) The system according to claim 11, wherein the first security policy software agent is configured to define the at least one new device-specific access communication rule by generating the at least one new device-specific access communication rule.

(New) The method according to claim 1, wherein the defining of the at least one new device-specific access communication rule comprises receiving the at least one new device-specific access communication rule from the internet by the first security policy software agent.

(New) The system according to claim 11, wherein the first security policy software agent is configured to define the at least one new device-specific access communication rule by receiving the at least one new device-specific access communication rule from the internet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468